FILED
                                                                                             5/7/2021
                                                                                  Clerk, U.S. District & Bankruptcy
                             UNITED STATES DISTRICT COURT                         Court for the District of Columbia
                             FOR THE DISTRICT OF COLUMBIA

LEWIS ROSS BROWN,                              )
                                               )
               Plaintiffs,                     )
                                               )
       v.                                      )       Civil Action No. 1:21-cv-00901 (UNA)
                                               )
FRANK T. FARRUGGIA, et al.,                    )
                                               )
                Defendants.                    )

                                  MEMORANDUM OPINION

       This matter is before the court on its initial review of plaintiff’s pro se complaint and

application for leave to proceed in forma pauperis (“IFP”). The court will grant the IFP application

and dismiss the case for lack of subject matter jurisdiction and failure to state a claim.

       The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a “federal question” is presented or the parties are of diverse citizenship and the amount

in controversy exceeds $75,000. “For jurisdiction to exist under 28 U.S.C. § 1332, there must be

complete diversity between the parties, which is to say that the plaintiff may not be a citizen of the

same state as any defendant.” Bush v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C. 2007) (citing Owen

Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373-74 (1978)). A party seeking relief in the

district court must at least plead facts that bring the suit within the court’s jurisdiction. See Fed.

R. Civ. P. 8(a). Failure to plead such facts warrants dismissal of the action. See Fed. R. Civ. P.

12(h)(3).

       Plaintiff, a resident of Dale City, Virginia, sues six individual defendants, all of whom

reside in Maryland, North Carolina, or Virginia, and all of whom appear to be perhaps affiliated

with the United States Environmental Protection Agency (“EPA”). Plaintiff broadly alleges that,
“over the last few years” defendants have intentionally slandered and defamed his character

causing him “mental anguish, harassment, contributing to the [his] health issues . . . which [have]

spilled over from work into [his] home life.” He goes on to allege that defendants “maliciously

inflicted” damages “with careless and racial hatred coupled with prejudice.” He seeks money

damages.

        It is a “well-established rule” that the diverse citizenship requirement be “assessed at the

time the suit is filed.” Freeport-McMoRan, Inc. v. K N Energy, Inc., 498 U.S. 426, 428 (1991).

The complaint provides no basis for diversity jurisdiction because plaintiff and some of the

defendants are located in Virginia, thus defeating complete diversity. See Morton v. Claytor, 946

F.2d 1565 (D.C. Cir. 1991) (Table) (“Complete diversity of citizenship is required in order for

jurisdiction to lie under 28 U.S.C. § 1332.”); Bush v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C. 2007)

(“For jurisdiction to exist under 28 U.S.C. § 1332, there must be complete diversity between the

parties, which is to say that the plaintiff may not be a citizen of the same state as any defendant.”).

        Plaintiff has also failed to state a federal question. It seems that he may attempt to rely on

the Federal Tort Claims Act (“FTCA”), but there is no indication in what capacity he intends to

sue these defendants, what role the defendants have, if any, with the EPA, or what constituted their

alleged wrongdoing. Furthermore, the “United States of America is the only proper defendant in

a suit under the FTCA[,]” Chandler v. Fed. Bureau of Prisons, 226 F. Supp. 3d 1, 6 n.3 (D.D.C.

2016); see also Coulibaly v. Kerry, 213 F. Supp. 3d 93, 125 (D.D.C. 2016) (“[A] plaintiff may not

bring tort claims against federal officials in their official capacities or against federal agencies; the

proper defendant is the United States itself[.]”); 28 U.S.C. § 2679(a), and plaintiff has not sued the

United States. And notably, “[c]laims that fall under one of the exceptions to the FTCA must be

dismissed for lack of subject matter jurisdiction. . . Under one such exception, the FTCA exempts
from its waiver of sovereign immunity any claim ‘arising out of’ libel or slander.” Edmonds v.

United States, 436 F. Supp. 2d 28, 35 (D.D.C. 2006) (citing Sloan v. Dep't of Housing and Urban

Dev., 236 F.3d 756, 759 (D.C. Cir. 2001) and 28 U.S.C. §§ 1346(b), 2680(h)). Thus, as pled, there

can be no FTCA jurisdiction, 1 and plaintiff’s defamation claims are more appropriately sounded

in state tort law.

        To the extent that plaintiff has attempted to allege discrimination, he has failed to state a

claim. Plaintiff broadly references, in passing, “racial hatred” and “prejudice,” but has proposed

no actual facts supporting any alleged discrimination. 2 See Ashcroft v. Iqbal, 556 U.S. 662, 682

(2009) (“bare assertions” of “constitutional discrimination claim” are “not entitled to be assumed

true”). Plaintiff cannot “merely invoke his race in the course of a claim's narrative and

automatically be entitled to pursue relief.” Bray v. RHT, Inc., 748 F. Supp. 3, 5 (D.D.C. 1990).

“Events may not have unfolded as Plaintiff wished, but his dissatisfaction . . . [does] not form a

basis” of a claim to violation of a fundamental right. See Melton v. District of Columbia, 85 F.

Supp. 3d 183, 193 (D.D.C. 2015).


1
        Also, FTCA claims “may be prosecuted only in the judicial district where the plaintiff
resides or wherein the act or omission complained of occurred.” 28 U.S.C. § 1402(b). Here, there
is no indication that any acts or omissions occurred in the District and plaintiff lives in Virginia.
2
        Title VII provides that a civil action may be brought:

             in any judicial district in the State in which the unlawful employment
             practice is alleged to have been committed, in the judicial district in which
             the employment records relevant to such practice are maintained and
             administered, or in the judicial district in which the aggrieved person
             would have worked but for the alleged unlawful employment practice, but
             if the respondent is not found within any such district, such an action may
             be brought within the judicial district in which the respondent has his
             principal office.

42 U.S.C. § 2000e–5(f)(3); see also Hayes v. RCA Serv. Co., 546 F. Supp. 661, 665 (D.D.C. 1982)
(applying this venue framework to claims concomitantly brought pursuant to 42 U.S.C. § 1981).
There is no indication in the complaint that venue is proper in this District for any intended
employment discrimination claims.
          Finally, and alternatively, the court notes that the intended claims have no apparent

connection to the District of Columbia. Venue in a civil action is proper only in (1) the district

where any defendant resides, if all defendants reside in the same state in which the district is

located, (2) in a district in which a substantial part of the events or omissions giving rise to the

claim occurred (or a substantial part of the property that is the subject of the action is situated), or

(3) in a district in which any defendant may be found, if there is no district in which the action

may otherwise be brought. See 28 U.S.C. § 1391(b); see also 28 U.S.C. § 1406(a). Courts in this

jurisdiction must examine jurisdiction and venue carefully to guard against the danger that a

plaintiff might manufacture venue in the District of Columbia. See Cameron v. Thornburgh, 983

F.2d 253, 256 (D.C. Cir. 1993). By implicating federal government agency or official, a plaintiff

could attempt to bring a suit in the District of Columbia that should properly be pursued elsewhere.

See id.      In fact, plaintiff himself indicates that this “suit has nothing to do with the US

Environmental Protection Agency Headquarters in Washington, DC.” Similarly, the ability of this

court to exercise personal jurisdiction over the named defendants is entirely unclear. See Fed. R.

Civ. P. 12(b)(2); International Shoe Co. v Washington, 326 U.S. 310 (1945).

          For all of these reasons, plaintiff has thus failed to establish subject matter jurisdiction, see

Fed. R. Civ. P. 12(h)(3), and has failed to state a claim, see 28 U.S.C. § 1915(e)(2)(B)(ii). As a

result, this case is dismissed without prejudice. A separate order accompanies this memorandum

opinion.

                                                  __________/s/_____________
Date: May 7, 2021                                    TIMOTHY J. KELLY
                                                   United States District Judge